Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      Status of Claims
This is in response to applicant’s filing date of May 05, 2020. Claims 1-20 are currently pending.
                                                                         Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application DE102019111642.2,  filed on May 06, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                                          Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/05/2020; 11/10/2020; 4/12/2021; 9/24/2021; 12/08/2021  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                                  Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manfred HABERER (US-20110077814-A1)(“Haberer”) and Lazar et al (US-20160375732-A1)(“Lazar”).
        As per claim 1, Haberer discloses a safety system (10, 64) for safeguarding a surrounding area of a vehicle (50) (Figure 2), wherein the safety system (10, 64) comprises an optoelectronic safety sensor (10)  for monitoring the surrounding area (Haberer at Figure 1, laser scanner 10,  and Para. [0038]: “remitted light 20 arrives back at the laser scanner 10 again and is there detected by s receiver 24 via the deflection unit 16 and by means of an optical receiving system 22.”) , a first input (40) connectable to a first kinematic sensor (56) for determining a first speed value for the speed of the vehicle (50) (Haberer at Para. [0040]: “a two-channel signal input 50 for the connection of an incremental encoder 62. First signals, which are representative of an actual speed of the vehicle, are received via the input 50.”), and a control and evaluation unit (34, 64) configured to detect objects in the surrounding area based on sensor data of the optoelectronic safety sensor (10) (Haberer at Para. [0042]: “evaluation unit 32 calculates the location of an object in the detection region 18 via the angle and distance data so that two-dimensional protected fields 56 in the detection range 18 of the safety scanner 10 can be completely monitored”.) and to evaluate whether or not the vehicle (50) initiates a safety reaction (Haberer at Para. [0042]: “emergency braking and/or an escape maneuver of the DTS can thus ultimately be effected, for example, in dependence on the safety signal at the output 54 of the laser scanner 10.”), taking into account the speed of the vehicle (50) (Haberer at Para. [0031]: “switching over between at least two different protected fields in dependence on the vehicle speed.”), 
Haberer does not explicitly disclose an inertial measurement unit (IMU) to determine movement information that can be used by the controller to compare with the first speed value. 
Haberer does  disclose the importance of determining vehicle speed “reliably” (Para. [0005]) due to safety requirements and, as such, discloses the use of other devices or methods for determining speed independently of  wheel encoder 62 such as by the uses of a “navigation system”. See Para. [0018].
Lazar in the same field of endeavor discloses a system and method where the wheel speed data from the integrated sensing unit such as an Inertial measurement unit (IMU) provides a redundant measure of wheel speed that can prolong the availability of vehicle systems that rely upon wheel speed, despite a potential malfunction of one or more typical wheel speed sensors.  See Abstract,  Figure 2, IMU 52, and Figure 3.
In particular, Lazar discloses an inertial measurement unit (IMU) to determine movement information (Lazar at Para. [0015]: “IMU 52 measures rotational wheel speed and generates readings that can be processed, saved, analyzed, and/or transmitted by the integrated sensing unit 30. Any suitable type of IMU may be used, including, for example, a micro or MEMS-based IMU.”) that can be used by the controller to compare with the first speed value (Lazar at Para. [0032]: “initial diagnostic check that compares the integrated sensor wheel speed value from the integrated sensing unit 30 to a first wheel speed sensor value.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety scanner of Haberer to include the integrated sensing unit that provides a redundant measure of wheel speed of Lazar, since the ability to comprehensively and effectively address loss or variations in wheel speed measurements would assure the high safety demands requirements of safety scanners. Those in the art would be motivated to combine the redundant speed determination using at least an inertial measurement unit of Lazar with the safety scanner of Haberer, since Lazar states, in Para. [0024], that such a modification would prolong the availability of certain systems in the event of a wheel speed sensor failure. 
As per claim 2, Haberer and Lazar disclose a  safety system (10, 64), wherein the vehicle (50) is a driverless vehicle (Haberer at Para. [0005]: “safety laser scanners are also used at so-called DTS ("driverless transport systems") to prevent these transport systems from colliding with objects such as persons which cross their route.”).  
As per claim 3, Haberer and Lazar disclose a  safety system (10, 64), wherein the control and evaluation unit (34, 64) is configured to determine a second speed value for the speed of the vehicle (50) from the sensor data of the safety sensor (10) by means of optical speed estimation (Haberer at Para. [0008] how optical speed is determined by a safety scanner: “second solution has the great disadvantage that a locally fixed object always has to be present in the field of view of the laser scanner for the optical speed determination. The laser scanner must e.g. always see a fixed wall or the like to be able to determine its speed against this.”).  
As per claim 4, Haberer and Lazar disclose a  safety system (10, 64), wherein the control and evaluation unit (34, 64) is configured to compare the first speed value and the second speed value with each other (Lazar at Para. [0031]: “an initial diagnostic check that compares the integrated sensor wheel speed value from the integrated sensing unit 30 to a first wheel speed sensor value.”).  
As per claim 5, Haberer and Lazar disclose a  safety system (10, 64), wherein the control and evaluation unit (34, 64) is configured to compare the second speed value and the movement information with each other (Lazar at Para. [0036] “step 122 compares the wheel speed value from the integrated sensing unit 30 with the second wheel speed sensor value”.).  
As per claim 8, Haberer and Lazar disclose a  safety system, comprising a second input (42) that can be connected to a second kinematic sensor (62) for determining a second speed value for the speed of the vehicle (50) (Haberer at Para. [0006] discloses that is known to use more than one encoder to determine the speed of the vehicle: “vehicle speed was detected by two independent incremental encoders which both send their speed signals to the scanner.”).  
As per claim 9, Haberer and Lazar disclose a  safety system, wherein at least one of the first kinematic sensor (56) and the second kinematic sensor (62) is a rotary encoder which is connected at least indirectly to a vehicle axle of the vehicle (50) (Haberer at Para. [0040]: “first input 50 which is made in this embodiment as a two-channel signal input 50 for the connection of an incremental encoder 62.”).  
As per claim 10, Haberer and Lazar disclose a  safety system, wherein the control and evaluation unit (34, 64) is configured to compare the first speed value and the second speed value with each other (Lazar at Para. [0031]: “initial diagnostic check that compares the integrated sensor wheel speed value from the integrated sensing unit 30 to a first wheel speed sensor value.”).  
As per claim 11, Haberer and Lazar disclose a  safety system, wherein the control and evaluation unit (34, 64) is configured to compare the second speed value and the movement information with each other (Lazar at Para. [0036]: “step 122 compares the wheel speed value from the integrated sensing unit 30 with the second wheel speed sensor value, which in this example, comes from the wheel speed sensor 24.”).  
As per claim 12, Haberer and Lazar disclose a  safety system, wherein the control and evaluation unit (34, 64) is configured to determine the speed of the vehicle (50) in a safe manner by means of the first kinematic sensor (56), an optical speed estimation from the sensor data of the safety sensor (10) and the movement information of the inertial measuring unit (38) (Haberer at Figure 1, sensor 62 and optical sensor 10; Lazar at  Figure 1 and Figure 2, IMU 52. Haberer at Para. [0005] emphasizes the importance of the speed signal: “the vehicle speed has to be determined "reliably" in the sense of the standards, for which purpose speed signals are necessary which have to satisfy technical safety demands with respect to single-fault safety.“).  
As per claim 13, Haberer and Lazar disclose a  safety system, wherein the control and evaluation unit (34, 64) is configured to determine the speed of the vehicle (50) in a safe manner by means of the first kinematic sensor (56), the second kinematic sensor (62) and the movement information of the  inertial measuring unit (38) (Haberer at Figure 1, sensor 62; Lazar at  Figure 1 and Figure 2, IMU 52 and sensor circuitry 54. Haberer at Para. [0005] emphasizes the importance of the speed signal: “the vehicle speed has to be determined "reliably" in the sense of the standards, for which purpose speed signals are necessary which have to satisfy technical safety demands with respect to single-fault safety.“).  
As per claim 16, Haberer and Lazar disclose a  safety system, wherein at least one of the inertial measuring unit (38) and the control and evaluation unit (34) is integrated into the safety sensor (10) (Lazar at Figure 2, integrated sensor unit 30, and Para. [0016]: “it is schematically shown that the pressure sensor 50 and the IMU 52 use a common sensor circuitry 54, it is also possible to have independent, distinct signal conditioning or processing circuitry for one or more sensors included as a part of the integrated sensing unit.”).  
As per claim 17, Haberer and Lazar disclose a  safety system, wherein the safety sensor (10) is configured as a safety laser scanner comprising a light transmitter (12) for transmitting a light beam (16), a rotatable deflection unit (18) for periodically deflecting the light beam (16) in the surrounding area (20), an angle measuring unit (30) for determining an angular position of the deflection unit (18), and a light receiver (26) for generating a reception signal from the light beam (22) remitted or reflected by objects in the surrounding area (20), wherein the control and evaluation unit (34) is configured to determine a light time of flight to the objects respectively scanned with the light beam based on the reception signal (Haberer at Figure 1, safety scanner 10, and Paras. [0038]-[0042] which discloses light source, deflection means, measuring unit, scanning angles, and time-of-flight for a received light.).  
As per claim 18, Haberer and Lazar disclose a  safety system, wherein the control and evaluation unit (34) is configured to monitor at least one protective field (60a-c) (Haberer at Figure 2, protective field 56-1 to 56-3.), adapted in dependence on a speed information (Haberer at Para. [0045]: “a larger protected field 56-3 is used than for lower speeds at which a smaller protective field 56-1 is sufficient”.), for object intrusion in order to determine whether or not the vehicle (50) initiates a safety reaction (Haberer at Para. [0002]: “location of an object can be determined and two-dimensional protected fields can, for example, be completely monitored using the angle and distance data. If an unpermitted object is located in the protected field, a corresponding warning signal or stop signal can be output by the evaluation unit of the scanner.”).  
As per claim 19, Haberer discloses a method for safeguarding a surrounding area of a vehicle (50) (Haberer at Para. [0023] which discloses “the method in accordance with the invention for the securing of the environment of a vehicle.), wherein the surrounding area is monitored by an optoelectronic safety sensor (10) (Haberer at Figure 1, laser scanner 10,  and Para. [0038]: “remitted light 20 arrives back at the laser scanner 10 again and is there detected by s receiver 24 via the deflection unit 16 and by means of an optical receiving system 22.”), a first speed value for the speed of the vehicle (50) is determined by means of a first kinematic sensor (56) (Haberer at Para. [0040]: “a two-channel signal input 50 for the connection of an incremental encoder 62. First signals, which are representative of an actual speed of the vehicle, are received via the input 50.”), objects in the surrounding area are detected by means of sensor data of the safety sensor (10) and it is evaluated (Haberer at Para. [0037] discloses “If an unpermitted object, for example the leg of an operator, is located in the danger zone, this is thus detected by the scanner and a warning signal is output and/or the danger-producing movement is stopped, e.g. an emergency braking and/or escape maneuver is initiated via the vehicle controller.”), taking into account the speed of the vehicle (50) (Haberer at Para. [0031]: “switching over between at least two different protected fields in dependence on the vehicle speed.”), whether or not the vehicle (50) initiates a safety reaction (Haberer at Para. [0042]: “emergency braking and/or an escape maneuver of the DTS can thus ultimately be effected, for example, in dependence on the safety signal at the output 54 of the laser scanner 10.”),
 Haberer does not explicitly disclose wherein movement information of the vehicle (50) is determined by means of an inertial measuring unit (38) and the first speed value and the movement information are compared with each other.  
Lazar in the same field of endeavor discloses a system and method where the wheel speed data from the integrated sensing unit such as an Inertial measurement unit (IMU) provides a redundant measure of wheel speed that can prolong the availability of vehicle systems that rely upon wheel speed, despite a potential malfunction of one or more typical wheel speed sensors.  See Abstract,  Figure 2, IMU 52, and Figure 3.
In particular, Lazar discloses an inertial measurement unit (IMU) to determine movement information (Lazar at Para. [0015]: “IMU 52 measures rotational wheel speed and generates readings that can be processed, saved, analyzed, and/or transmitted by the integrated sensing unit 30. Any suitable type of IMU may be used, including, for example, a micro or MEMS-based IMU.”) that can be used by the controller to compare with the first speed value (Lazar at Para. [0032]: “initial diagnostic check that compares the integrated sensor wheel speed value from the integrated sensing unit 30 to a first wheel speed sensor value.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety scanner of Haberer to include the integrated sensing unit that provides a redundant measure of wheel speed of Lazar, since the ability to comprehensively and effectively address loss or variations in wheel speed measurements would assure the high safety demands requirements of safety scanners. Those in the art would be motivated to combine the redundant speed determination using at least an inertial measurement unit of Lazar with the safety scanner of Haberer, since Lazar states, in Para. [0024], that such a modification would prolong the availability of certain systems in the event of a wheel speed sensor failure. 
As per claim 20, Haberer and Lazar disclose a  method, wherein the vehicle (50) is a driverless vehicle (Haberer at Para. [0005]: “safety laser scanners are also used at so-called DTS ("driverless transport systems") to prevent these transport systems from colliding with objects such as persons which cross their route.”).  
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haberer and Lazar as applied to claim 1 above, and further in view of  Daisuke Nakayama (US-20070173984-A1)(“Nakayama”).
As per claim 6, Haberer and Lazar disclose a  safety system (10, 64).
Haberer and Lazar do not explicitly disclose testing whether the movement information is compatible with a standstill of the vehicle (50). 
Nakayama in the same field of endeavor discloses a stop determination apparatus where a speed signal, inertial signal, and inclination signal are processed to determine whether a vehicle such as an automobile is at a standstill.  See Abstract, and Figures 3-4.
In particular, Nakayama discloses wherein the control and evaluation unit (34, 64) is configured to test (Figure 3, flowchart steps S01-S06), in the case of a standstill value (Nakayama at Para. [0088] defines the standstill value as condition when the speed is zero(“0”).) of the first speed value and the second speed value (Nakayama at Figure 3, S01 wheel speed and S03 second speed from inertial sensor.), whether the movement information is compatible with a standstill of the vehicle (50) (Nakayama at Para. [0088] discloses the testing of the vehicle to determine compatible with the standstill value: “If the current vehicle body speed Vso is less than the start-up Vso and greater than 0, the ECU 41 proceeds to Step S06. If the current vehicle body speed Vso is equal to 0, the ECU 41 proceeds to Step S14 to initiate processing of the subsequent stop determination logic subroutine (FIG. 4). Otherwise, the ECU 41 proceeds to Step S05.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety scanner of Haberer as modified by redundant speed determination using at least a inertial measurement unit of Lazar  to include the stop determination apparatus of Nakayama, since providing a safety scanner with a correlation between wheel speed and speed as measured by an inertial unit would insure that vehicle can  depend on either measurement to evaluate if an object is within a protective area so as to mitigate potential collisions, and thereby improving safety of road traffic within a protective area. 
Those in the art would be motivated to combine the stop determination apparatus of Nakayama with the safety scanner of Haberer as modified by the redundant speed measurement of Lazar because knowing the speed of the safety scanner would insure that the appropriate protective field is used since safety depends  on this comparison. Haberer at Para. [0011].  
As per claim 7, Haberer, Lazar, and Nakayama disclose a  safety system, wherein, in order to be compatible with a standstill of the vehicle, the movement information has to indicate no movement if the standstill values are present over a time interval (Nakayama at Para. [0119]: “estimated stop time is an estimated time required for the vehicle to be brought to a stop assuming that the same deceleration will be maintained which was given when the speed was still able to be detected.”), and/or has to indicate a matching braking acceleration if the first speed value and the second speed value decrease to the standstill values (Nakayama at Para. [0053]: “braking mechanism for applying brakes to the drive wheels of the vehicle in order to prevent unintentional movement of the vehicle, for example, when the vehicle is parked or at a stop.”).  
As per claim 14, Haberer and Lazar disclose a  safety system.
Haberer and Lazar do not explicitly disclose testing whether the movement information is compatible with a standstill of the vehicle (50). 
Nakayama in the same field of endeavor discloses a stop determination apparatus where a speed signal, inertial signal, and inclination signal are processed to determine whether a vehicle such as an automobile is at a standstill.  See Abstract, and Figures 3-4.
In particular, Nakayama discloses wherein the control and evaluation unit (34, 64) is configured to test (Figure 3, flowchart steps S01-S06), in the case of a standstill value (Nakayama at Para. [0088] defines the standstill value as condition when the speed is zero(“0”).) of the first speed value and the second speed value (Nakayama at Figure 3, S01 wheel speed and S03 second speed from inertial sensor.), whether the movement information is compatible with a standstill of the vehicle (50) (Nakayama at Para. [0088] discloses the testing of the vehicle to determine compatible with the standstill value: “If the current vehicle body speed Vso is less than the start-up Vso and greater than 0, the ECU 41 proceeds to Step S06. If the current vehicle body speed Vso is equal to 0, the ECU 41 proceeds to Step S14 to initiate processing of the subsequent stop determination logic subroutine (FIG. 4). Otherwise, the ECU 41 proceeds to Step S05.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety scanner of Haberer as modified by redundant speed determination using at least a inertial measurement unit of Lazar  to include the stop determination apparatus of Nakayama, since providing a safety scanner with a correlation between wheel speed and speed as measured by an inertial unit would insure that vehicle can  depend on either measurement to evaluate if an object is within a protective area so as to mitigate potential collisions, and thereby improving safety of road traffic within a protective area. 
Those in the art would be motivated to combine the stop determination apparatus of Nakayama with the safety scanner of Haberer as modified by the redundant speed measurement of Lazar because knowing the speed of the safety scanner would insure that the appropriate protective field is used since safety depends  on this comparison. Haberer at Para. [0011].  
As per claim 15, Haberer, Lazar, and Nakayama disclose a  safety system, wherein, in order to be compatible with a standstill of the vehicle, the movement information has to indicate no movement if the standstill values are present over a time interval (Nakayama at Para. [0119]: “estimated stop time is an estimated time required for the vehicle to be brought to a stop assuming that the same deceleration will be maintained which was given when the speed was still able to be detected.”), and/or has to indicate a matching braking acceleration if the first speed value and the second speed value decrease to the standstill values (Nakayama at Para. [0053]: “braking mechanism for applying brakes to the drive wheels of the vehicle in order to prevent unintentional movement of the vehicle, for example, when the vehicle is parked or at a stop.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abdossalami et al (US-20190092106-A1) discloses a system for processing signals from a vehicle wheel assembly such as a wheel speed signal so as to monitor dynamic response of the wheel speed signal at one or more wheel speeds. See Abstract and Figures 2-3.
Zeng et al (US-20160299234-A1) discloses a method for providing redundant vehicle speed estimation. The method includes providing sensor output signals from a plurality of primary sensors and providing inertial measurement signals from an inertial measurement unit.  See Abstract and Figure 2.
Hiroki NAKANO (US-20150294453-A1) discloses a control unit that employs image analyses to  monitoring a vehicle speed and when it exceeds the reference speed it  initiate a learning process to monitor variations in speed signal errors.  See Abstract and Figure 2.
ERB et al (US-20110153139-A1) discloses a safety scanner configured for recognizing unauthorized intrusions into protected fields and thereupon generating a safety-directed shut-down signal. See Abstract and Figures 2-3 and 5.
                                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort  can be reached on  571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661